Citation Nr: 0839269	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), to include whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to March 1994 
and from November 2001 to January 2005.

The veteran received a Combat Action Ribbon during his 
service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2007 rating action of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  In an unappealed April 2005 rating decision, the RO 
denied a request for a claim of entitlement to service 
connection for PTSD and properly notified the veteran.  

2.  The evidence associated with the claims file subsequent 
to the April 2005 rating decision is not cumulative of 
evidence previously of record and raises a reasonable 
possibility of substantiating the claim. 

3.  The veteran is not currently shown to have PTSD or any 
other mental disorder. 


CONCLUSIONS OF LAW

1.  The April 2005 rating decision which denied the veteran's 
request for a claim of entitlement to service connection for 
PTSD is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 
2002).

2.  The evidence received subsequent to the April 2005 rating 
decision is new and material and the requirements to reopen 
the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


3.  PTSD was not incurred by active service and the veteran 
is not currently shown to have post traumatic stress 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as service treatment records, and VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In the present case, the RO provided the veteran pre-
adjudication notice by a letter dated October 2006.  


In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
October 2006 notice letter provided the veteran with the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial in April 2005.  The letter also provided 
information regarding how VA assigns a rating percentage and 
an effective date.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, afforded the veteran an 
examination in November 2006, and assisted the veteran in 
obtaining evidence.  Based on the foregoing, all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file, and 
the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence to Reopen Claim

This appeal arises out of the veteran's claim that his PTSD 
is related to his service.  Specifically, the veteran 
contends that while serving in the Persian Gulf during 
Operation Desert Storm/Shield, that he took part in and was 
exposed to combat.  He further contends that his combat 
experience has caused him to be depressed, and thus he 
currently suffers from PTSD.

The Board observes that a rating decision denying service 
connection was issued in April 2005.  At that time, the 
evidence of record did not show that the veteran had a 
current diagnosis of PTSD.  The veteran did not file an 
appeal and the decision became final.  See 38 U.S.C.A. 
§ 7105.  In September 2006, he requested that his claim be 
reopened, such request was granted by the RO in a January 
2007 rating decision, however denied on the merits, that is 
the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

It appears that the RO addressed the claim on the merits.  
However, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 


Upon review of the record, the Board finds that the evidence 
received since the April 2005 rating decision is new and 
material.  Specifically, a VA examination report dated in 
November 2006, VA treatment reports from August 2006 to 
January 2007, and a VA psychiatric assessment in August 2006.  
These reports indicate psychiatric treatment and reflect 
complaints of symptoms such as flashbacks, sleep disturbance, 
rage, depression, and anxiety.  One such report reflects an 
impression of PTSD.  

Again, the veteran's original claim had been denied in April 
2005 because of a lack of evidence of current disability.  
The evidence added to the record subsequent to that 
determination, as detailed above, demonstrates current 
psychiatric treatment.  Accordingly, it is not cumulative or 
redundant of other evidence previously of record and it 
relates to an unestablished fact necessary to substantiate 
the claim.  Moreover, it raises a reasonable possibility of 
substantiating the claim.  Therefore, the requirements under 
38 C.F.R. § 3.156(a) have been met and the claim is reopened.  

The Board has considered whether adjudicating these claims on 
a de novo basis at this time would prejudice the veteran.  In 
this case, the RO has already considered the underlying 
service connection claim.  Moreover, the veteran has been 
provided with pertinent laws and regulations regarding 
service connection.  He has been given the opportunity to 
review the evidence of record and submit arguments in support 
of his claim.  His arguments have focused squarely on the 
issue of service connection, not whether new and material 
evidence has been submitted.  Therefore, the Board can 
proceed with this claim without prejudice to the veteran.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service-connected if the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.    38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

The veteran's service treatment records (STRs) from March 
1989 to March 1994 and November 2001 to January 2005 are 
negative for any complaints, treatments, or diagnosis of a 
mental disorder, including PTSD.  In addition, in his June 
2004 Gulf War registry examination, the veteran denied any 
anxiety or psychiatric problems.  The veteran's service 
personnel records show that he received a Combat Action 
Medal.      

The veteran first raised a claim of entitlement to PTSD in 
July 2004.  In September 2004, the veteran was sent a letter 
requesting additional private medical evidence, but he did 
not respond.  In November 2004, the veteran was sent a letter 
informing him that a VA examination was necessary in order to 
process his claim.  The record shows that he was scheduled 
for examinations in October 2004 and February 2005; which he 
either did not attend or cancelled.  Subsequently, in an 
April 2005 rating decision, the RO denied service connection 
for PTSD, as there was no evidence of a current disability.    

In August 2006, the veteran was afforded a VA psychiatric 
assessment.  At the time of the examination, the veteran was 
residing at a halfway house and was seeking voluntary 
treatment for alcohol dependence.  The veteran reported to 
the examiner that he believed that he had PTSD, however, that 
he was not taking any medication for his condition.  On 
mental examination, the examiner noted that the veteran was 
well-groomed and had good hygiene.  The veteran had normal 
speech, tone, volume, and articulation, as well as, linear 
and coherent thought.  He did not have homicidal or suicidal 
ideation, nor did he have delusions or hallucinations.  The 
examiner diagnosed the veteran with alcohol abuse.

The veteran's VA outpatient treatment records in September 
2006 include a symptom checklist for PTSD.  The veteran 
indicated the he had not received outpatient treatment for 
PTSD, however, stated that he experienced rage, sleep 
problems, irritability, intrusive thoughts, hyperalertness, 
anxiety, depression, and occasional flashbacks.  The veteran 
also noted the he experienced addictive problems, and that he 
was currently in a treatment program for alcohol.

In a September 2006 communication, the veteran indicated that 
he suffered mood swings, rage, isolation from friends and 
family, anxiety and depression. 

The veteran attended an educational group from September 2006 
to January 2007.  In September 2006, the examiner noted that 
the veteran's mood and affect appeared to be stable and 
appropriate for the content of the group.  In October 2006, 
the veteran indicated that he had difficulty sleeping, 
however, denied delusions, hallucinations, suicidal or 
homicidal thoughts.  The veteran completed the educational 
session in January 2007.       

In November 2006 the veteran underwent a VA examination.  The 
veteran reported that he could not think of any emotional 
symptoms that caused him to be disturbed, however, he stated 
for the past eight years, that he has had flashbacks of being 
in Saudi Arabia.  The veteran denied having nightmares, but 
indicated that he has been startled by loud noises since 
1991.  He also stated that he has outbursts of anger, but 
could not discern whether they were due to depression, 
alcohol withdrawal, or PTSD experiences.  The veteran stated 
that he sleeps for six to seven hours per night and denied 
concentration issues.  The veteran stated that his isolative 
and avoidance behavior began six years ago.  He attributes 
this behavior to drinking, as well as, to combat experiences, 
however, he did not describe any changes in his relationships 
upon return from Saudi Arabia, or anytime thereafter.  
Regarding the issue of a combat-related stressor event, the 
veteran cannot relate any specific event, however he stated 
that he wanted to discuss a battalion of Iraqis that "we 
blew up" and killed.     

On mental examination, the veteran specifically denied 
depression, crying spells, and suicidal or homicidal 
thoughts.  He did not show any psychotic symptoms and denied 
voices, visions, and ideas of reference.  He did not complain 
of memory loss, nor did he describe obsessive or ritualistic 
behavior.  He made appropriate eye contact with the examiner 
and exhibited adequate insight and judgment.  His speech was 
relevant and coherent.  His orientation to time, place, and 
person was intact.  

The examiner concluded that the veteran's primary diagnosis 
was alcohol dependence, although he has been in remission for 
five months.  The examiner stated that he could not diagnose 
the veteran with PTSD because he failed to meet the criteria 
to support a diagnosis.  Specifically, the veteran did not 
exhibit the criteria relating to isolative and avoidance 
behavior.  Upon review of the claims file, the examiner 
further opined, that while the veteran does have PTSD 
symptomatology, that he does not meet the DSM IV criteria for 
a formal diagnosis. 


Given the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  Again, the evidence 
fails to establish a current diagnosis of PTSD.  The Board 
notes that a service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Board acknowledges that at the time of the aforementioned 
VA examination, that the veteran related his isolative and 
avoidance behavior to his combat experiences.  The Board also 
notes the veteran's contentions of PTSD, however, service 
connection for PTSD is not warranted in the absence of proof 
of a current diagnosis.        

In light of the aforementioned, the Board concludes that 
service connection for PTSD must be denied.  As reflected by 
the discussion above, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for 
PTSD is granted, and to this extent the appeal is allowed.

Service connection for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


